NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



BRIAN M. CASEY, DOC #139647,       )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-590
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Lee
County; Alane C. Laboda, Judge.

Brian M. Casey, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Caroline Johnson
Levine, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM and BADALAMENTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.